Citation Nr: 1550607	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  07-24 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, South Carolina


THE ISSUE

Entitlement to an annual clothing allowance pursuant to 38 C.F.R. § 3.810.

((The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is addressed in a separate action)).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to February 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 administrative decision of the Columbia, South Carolina Department of Veterans Affairs Medical Center (VAMC).

As indicated on the title page, the Veteran also has another appeal before the Board.  The claim in that appeal arose from the Columbia, South Carolina Regional Office (VBA), and this claim arose from the Columbia VAMC.  As the matters arose out of different Agencies of Original Jurisdiction (AOJs), they must be addressed in separate decisions.   BVA Directive 8430, paragraph 14(c)(1).  Separate docket numbers were previously assigned.  

In June 2011, another Veterans Law Judge (VLJ) remanded the claim for further development.

During a July 2012 videoconference hearing before the undersigned VLJ, the Veteran testified regarding his claim of entitlement to a clothing allowance under 38 C.F.R. § 3.810.  A transcript of the hearing is included in the electronic claims file.  

In November 2012 and February 2015, the Board remanded the separately-adjudicated claim for service connection for an acquired psychiatric disorder.  In the November 2012 remand, the Board noted that given the undersigned's taking of testimony, the undersigned would be the signatory VLJ as to the Veteran's entitlement to a clothing allowance under 38 C F R § 3 810 upon completion of the development ordered in June 2011.
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future review of this case must consider these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The electronic claims file does not reflect that the development ordered by the Board in June 2011 has been conducted, or that the claim has been granted.  A remand is necessary to ensure compliance with the previous remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Confirm that the Veteran's claim for entitlement to an annual clothing allowance pursuant to 38 C.F.R. 
§ 3.810 has not been allowed and remains pending in appellate status.  If confirmed, comply with the development ordered by the Board in June 2011, recited verbatim below.

2.  The VAMC should provide the Veteran notice of the evidence and information necessary to substantiate his claim for an annual clothing allowance, as well as his and VA's respective responsibilities for obtaining evidence in support thereof. 
 
3.  The VAMC should then arrange for the Veteran's claims file, and VHA medical appeal file, to be reviewed by the Chief Medical Director or designee for an opinion as to whether the Veteran has been prescribed medication for his service-connected skin disability which causes or could cause irreparable damage to the Veteran's outer garments.  All service-connected skin disabilities should be identified.  All medications, both physician prescribed and over the counter, should be identified.  If it is deemed appropriate for the Veteran to be afforded a medical examination in conjunction with the rendering of these opinions, an appropriate examination - during which the Veteran's complete claims folder, and VHA medical appeal, should be reviewed -- should be scheduled. 
 
4.  When the development requested has been completed to the extent possible, the case (including claims folder, and VHA medical appeal file), should again be reviewed by the VAMC.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate opportunity to respond.  Thereafter, the case (including claims folder, and VHA medical appeal file) should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




